Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-18, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soliman (US 2018/0187095 A1).
Regarding claim 11, Soliman discloses a process for stabilizing a hydrocarbon feedstock comprising (Abstract, methods include treating a crude oi inlet feed stream; para [0001], gas oil separation plant (GOSP); Para. [0017], the method is operable to dehydrate, desalt, sweeten, and stabilize crude oil to produce crude oil safe for storage and shipment; Para. [0038], GOSP system and process 200): delivering the hydrocarbon feedstock to a feedstock inlet of a High Pressure Separation (HPS) unit (Saudi, Para. [0010], a high pressure production trap (HPPT), where the HPPT is fluidly coupled to the crude oil inlet feed stream; Para. [0038], GOSP system and oF to about 130 °F, and pressure at about 150 psig) to separate at least one of a gas product or a water product from the hydrocarbon feedstock (Para. [0038], wet crude oil inlet stream 202 from oil production wells (not shown) enters the high pressure production trap unit (HPPT) 204 and undergoes an initial three-phase separation to remove most of the gases and free-formation water from wet crude oil. A pressure drop in HPPT 204 causes lighter hydrocarbon gases in the crude oil to separate from that heavier liquid hydrocarbons to generate an un-stabilized oil portion of the hydrocarbon feedstock (Saudi, Para. [0040], An oily water discharge stream 212 is discharged from HPPT 204 for collection in an oil/water separator vessel 214. HPPT crude oil outlet stream 216 still contains a certain amount of water and gas, and proceeds to the next stage in conventional GOSP system and process 290); discharging the un-stabilized oil portion of the hydrocarbon feedstock from an oil outlet of the HPS unit (Saudi, Para, [0040], An oily water discharge stream 212 is discharged from HPPT 204 for collection in an oil/water separator vessel 214. HPPT crude oil outlet stream 216 still contains a certain amount of water and gas, and proceeds to the next stage in conventional GOSP system and process 200); delivering the un-stabilized oil portion of the hydrocarbon feedstock to a Heated Low Pressure (LP) Separator unit downstream from the oil outlet of the HPS unit (Para. [0040], HPPT crude oil outlet stream 216 still contains a certain amount of water and gas, and proceeds to the next stage in conventional GOSP system and process 200, which is the low pressure production trap (LPPT) 218; Para. [0041], LPPT 218 removes certain remaining off-gases in HPPT crude oil outlet stream 216. Operating conditions in LPPT 218 include temperature in a 2S, CO2, and C5 hydrocarbons; however, the relative amounts and hypes of compounds will depend on the crude oil inlet feed stream,): and discharging the stabilized portion of the hydrocarbon feedstock from an oil outlet of the Heated LP Separator unit (Para [0045], LPDT crude oil outlet stream 248 is pumped through crude oil charge pumps 248 and proceeds to a trim heat exchanger 250 to increase the temperature of LPDT crude oil outlet stream 248.).
Regarding claim 12, Soliman teaches the process comprises two stages of separation. 
Regarding Claim 13, Soliman discloses the process of Claim 11, wherein pressurizing the hydrocarbon feedstock in that HPS unit includes operating the HPS unit at a pressure ranging from 75 psig to 250 psig to the hydrocarbon feedstock (Para. [0038], Operating conditions in the HPPT include temperature in a range from about 66o F, to about 130° F and pressure at about 150 psig).
Regarding Claim 14, Soliman discloses the process of Claim 11, wherein heating the un-stabilized oil portion of the hydrocarbon feedstock in the Heated LP Separator unit includes heating the hydrocarbon feedstock to a temperature above 110°F (Para. [0044], Operating conditions in LPDT 240 include a temperature in a range from about 65o F. to about 130° F).
o F to 160o F (Para.
[0044], Operating conditions In LPDT 240 include a temperature in a range from about 85o F. to about 130° F).
Regarding Claim 16, Soliman discloses the process of Claim 11 further comprising pressurizing the un-stabilized oil portion of the hydrocarbon feedstock in the Heated LP Separator unit by operating the Heated LP Separator at a pressure less than 20 psig (Para. [0044], Operating conditions in LPDT 240 include a pressure between about 3 psig to about 5 psig).
Regarding Claim 17, Soliman discloses the process of Claim 11, further comprising pressurizing the un-stabilized oil portion of the hydrocarbon feedstock in the Heated LP Separator unit by operating the Heated LP Separator unit at a pressure ranging from 3 psig to 10 psig (Para. [0044], Operating conditions in LPDT 240 include a pressure between about 3 psig to about 5 psig).
Regarding Claim 21, Soliman discloses the process of Claim 11, further comprising discharging the gas product through a gas product outlet of the HPS unit (Para. [0040], HPPT high pressure gas outlet stream 220 can include lighter hydrocarbons, traces of C5 hydrocarbons, H2S, CO2, N2, and water vapor; however, the relative amounts and types of compounds will depend on the crude oil inlet feed stream).
Regarding Claim 22, Soliman discloses the process of Claim 11, further comprising discharging the second gas product from a gas product outlet of the Heated LP Separator unit (Para. [0044], Heated crude oil outlet stream 238 from first heat exchanger 234 proceeds to a three-phase separator low pressure degassing tank (LPDT) 240, in which pressure is reduced to 2S,CO2, and C5 hydrocarbons; however, the relative amounts and types of compounds will depend on the crude oil inlet feed stream).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Soliman (US 2018/0187095 A1).
The process of Soliman is as discussed above.
Regarding claim 18, Soliman does not teach the oil outlet of the Heated LP Separator unit has a Reid Vapor Pressure (RVP) of less than 10 psi. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Soliman by having RVP less than 10 psi as claimed because of the similarities between the claimed process and the process of Saudi. Having a RVP less than 10 psi is within the level of one of skill in the art. 

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Soliman as applied to claims 11 and 22 above, and further in view of CRI Co., Ltd. (hereinafter CRI).
The process of Soliman is as discussed above. 
Regarding Claim 20, Soliman discloses the process of Claim 11. Soliman fails to explicitly disclose wherein the hydrocarbon feedstock is at least one of shale oil or tight oil. 
CRI discloses a device for collecting heavy oil from oil shale and to a collecting method (CRI, Page 1, First Para; Para. [0001]). CRI teaches wherein the hydrocarbon feedstock is at least one of shale oil (CRI, Para. [0011], an invention to recover heavy oil from oil shale: Pg. 1, 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Soliman by utilizing a feedstock comprising shale oil or tight oil as suggested by CRI to increase the recovery of crude oil production as well as to reduce the energy input per unit (CRI, Para. [0009]).

Regarding Claim 23, Soliman discloses the process of Claim 22, further comprising recovering the second gas product (Saudi, Para. [0044], Heated crude oil outlet stream 238 from first heat exchanger 234 proceeds to a three-phase separator low pressure degassing tank (LPDT) 240, in which pressure is reduced to about 3 psig, so that any remaining heavy gas components can boil off. Heavy gas components in the case of LPDT 240 can include propane, butane, iso-butane, H2S, CO2, and C5 hydrocarbons; claim 31, collecting high pressure off-gas, Low pressure off-gas, and atmospheric off-gas for treatment and processing) downstream from and in fluid communication with the gas product outlet of the Heated LP Separator unit (Para. [0044], Heavy gas components in the case of LPDT 240 can include propane, butane, iso-butane, H2S, CO2, and C5 hydrocarbons. Atmospheric gas stream 242 proceeds from LPDT 240 to gas compression plant 222 and atmospheric compressor 244: Claim 31, collecting high pressure off-gas, low pressure off-gas, and atmospheric off-gas for treatment and processing). 
Soliman fails to explicitly disclose with a vapor recovery unit, CRI is in the field of a device for collecting heavy oil from oil shale and to a collecting method (CRI, Pg. 1, First Para.; Para, [0001]). CRI teaches a vapor recovery unit (CRL, Para. [0015], organic oil vapor 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Soliman with the teaching of CRI for the purpose of with a vapor recovery unit. The motivation for doing so would have been to increase the recovery rate significantly components, but also proposed a heavy oil recovery device and recovery method which can reduce the energy input of production per unit of oil (CRI, Para. [0009]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Soliman as applied to claims 11 above, and further in view of Smith (US 3,295,371).
Regarding Claim 19, Soliman discloses the process of Claim 11. Saudi fails to explicitly disclose wherein discharging the stabilized portion of the hydrocarbon feedstock from the oil outlet of the Heated LP Separator unit includes discharging the stabilized portion of the hydrocarbon feedstock to a Lease Automatic Custody Transfer (LACT) unit downstream from and in fluid communication with the oil outlet of the Heated LP Separator unit. Smith is in the field of lease automatic custody transfer units and is in the nature of a metering pump for pumping and measuring crude oil from a lease tank to a pipeline gathering system (Smith, Col. 1, lines. 12-15). Smith teaches Lease Automatic Custody Transfer (LACT) unit (Smith, Col. 1, lines. 12-15, lease automatic custody transfer units and is in the nature of a metering pump for pumping and measuring crude oil from a lease tank to a pipeline gathering system; Col. 2, lines. 26-28, in FIGURE 3, the lease automatic custody transfer unit 18 may be considered as a tank assembly and includes a generally upright cylindrical housing 20), 
.

Response to Amendment
The argument that the LP separator unit of Soliman is not a heated LP separator because the feed is heated in an heat exchanger before passing into the LP separator unit is not persuasive because Soliman teaches that the LP separator unit is operated at a temperature from 65-130o C. The LP separator unit of Soliman is at least heated by the feed (which passed through a heated exchanger) and may be with an additional heater to maintain temperature from 65-130o C. The LP separator unit of Soliman is a heated LP separator unit as claimed. See para [0041]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TAM M NGUYEN/            Primary Examiner, Art Unit 1771